MITCHELL, J.
This is a contest between the vendor in a contract of conditional sale and the assignee in insolvency of the vendee, as to which party is entitled to the goods which were the subject of the sale.
The assignment for the benefit of creditors, under the insolvent law of 1881, was executed and delivered to the assignee at 12 o’clock noon, and filed in the office of the clerk of the district court at 5 o’clock and 12 minutes p. m., and the conditional sales contract filed in the city clerk’s office at 4 o’clock p. m., all on the same day.
It is settled by the decisions of this court that a deed of assignment, under the act of 1881, gives creditors all the rights of an equitable attachment as of the date when the assignment takps effect or becomes operative; also that the assignee has the right to assert the rights of creditors against an unfiled chattel mortgage or contract of “conditional sale,” the same as the creditors might have done had they levied on the property by an ordinary writ of attachment. Thomas Mnfg. Co. v. Drew, 69 Minn. 69, 71 N. W. 921; Clark v. Richards Lumber Co., 68 Minn. 282, 71 N. W. 389.
As presented by the record and by counsel, the only question in the case is, which was prior in point of time, the equitable attachment in favor of creditors by virtue of the assignment, or the date of filing the conditional sales contract? That of course depends-upon when the assignment took effect and became operative, — at the time it was delivered to the assignee or not until it was filed in the clerk’s office.
The assignment act of 1876 (G. S. 1894, § 4227) provides that every assignment for the benefit of creditors “shall be void * * * until such conveyance or assignment be filed in the office of the clerk of the district court,” etc. This is not a mere registry law. The language clearly means that such an assignment shall not become operative for any purpose until so filed.
The insolvent law of 1881 (G. S. 1894, § 4240, as amended by Laws 1895, c. 66) provides that “such an assignment shall be made, acknowledged and filed in accordance with and be governed by the laws of this state relating to assignments by debtors for the benefit of creditors, except as herein otherwise provided.” It is nowhere “otherwise provided” as to filing in the act of 1881. It follows that *311plaintiff’s conditional sales contract was filed before the rights of creditors under the assignment attached or became vested.
Order affirmed.